Citation Nr: 9922373	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a disability 
manifested by chest pain.  

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right clavicle.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the chin.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to January 
1994.  

By a rating action dated in August 1994, the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for hearing loss and chest pain and granted 
service connection for residuals of a fracture of the right 
clavicle and for a chin laceration, rated 10 percent and zero 
percent, respectively, effective from January 1994.  The 
veteran appealed from the denials of service connection and 
from the evaluations assigned for the service-connected 
disabilities.  In December 1994, he testified before a 
hearing officer at the regional office.  In a July 1995 
rating action, pursuant to a decision by the hearing officer, 
the evaluation for the veteran's right clavicle fracture 
residuals was increased to 20 percent, and the evaluation for 
the scar on the chin was increased to 10 percent, both 
effective from January 1994.  The denials of service 
connection for hearing loss and chest pain were confirmed and 
continued.  The case is now before the Board for appellate 
consideration.  

The record reflects that the September 1994 statement of the 
case included the issue of entitlement to service connection 
for tinnitus.  However, in the July 1995 rating action, 
service connection for that condition was granted with a 
10 percent evaluation being assigned.  Thus, that issue is no 
longer in an appellate status.  

For the reasons set forth below, appellate consideration of 
the issues of entitlement to service connection for a 
disability manifested by chest pain and entitlement to an 
increased evaluation for the veteran's right clavicle 
fracture residuals is being deferred pending further action 
by the regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal with respect to the claims for 
service connection for bilateral hearing loss and for an 
increased rating for the chin scar has been obtained.  

2.  The veteran does not have a current hearing disability 
for VA purposes.  

3.  The scar on the veteran's chin is well healed, nontender 
and not adherent to the underlying tissues.  There is no 
marked discoloration or color contrast resulting from the 
scar.  

4.  The scar on the veteran's chin is no more than moderately 
disfiguring.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.385 (1998).  

2.  An evaluation in excess of 10 percent for the scar on the 
veteran's chin is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss

The threshold question to be answered with regard to the 
above claim is whether the veteran has presented evidence of 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
regarding that issue must fail, and there is no duty to 
assist him further in the development of the claim because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the claim is not well grounded.  

The veteran's service medical records reflect a number of 
audiological evaluations in which none of the auditory 
thresholds in the conversational voice ranges (500 to 
4,000 Hertz) were 26 decibels or greater.  

The veteran was afforded a VA audiological examination in 
March 1994.  For the right ear, pure tone threshold levels in 
decibels were 5, 0, 5, 0, and 5 at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz, for an average of 3 decibels.  For the left 
ear, the threshold levels in decibels were 5, 5, 5, 0, and 5, 
respectively, at those frequencies for an average of 4 
decibels.  Speech discrimination ability was 96 percent for 
the right ear and 94 percent for the left ear.  

The veteran was again afforded a VA audiological examination 
in December 1998.  For the right ear, pure tone threshold 
levels in decibels were 15, 10, 15, 15, and 25 at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, for an average of 16 decibels.  
For the left ear, the threshold levels in decibels were 20, 
15, 15, 20 and 20, respectively, at those frequencies for an 
average of 18 decibels.  Speech discrimination ability was 
96 percent for each ear.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Although the audiological evaluations conducted during 
service do not reflect any auditory thresholds of 26 decibels 
or greater for the frequencies 500 to 4,000 Hertz, much more 
fatal to the veteran's claim is the post service evidence.  
All of the auditory thresholds on the VA audiological 
evaluations conducted in March 1994 and December 1998 were 
below 26 decibels at those frequencies, and the speech 
recognition scores were 94 percent or greater for each ear.  
Thus, for VA purposes, a current hearing disability is not 
demonstrated in this case.  38 C.F.R. § 3.385.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A well-grounded service 
connection claim generally requires medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

As the evidence of record does not reveal a current hearing 
disability for VA purposes, the claim for service connection 
for bilateral hearing loss may not be considered well 
grounded.  Since the claim is not well grounded, it must be 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claim for service connection for bilateral hearing 
loss on a ground different from that of the regional office; 
that is, whether the claim is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the regional office 
afforded the veteran greater consideration than the claim 
warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above, would not result in a determination 
favorable to the veteran.  VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

II.  Increased Evaluation for a Scar on the Chin

The veteran's service medical records reflect that he 
sustained a laceration of his chin in September 1991.  
Several days later, the sutures were removed.  There was no 
infection.  

When the veteran was afforded a VA general medical 
examination in March 1994, it was indicated that he had 
sustained a laceration of the undersurface of his chin in a 
mountain climbing incident.  It was reported that he had had 
some recurrent problems with infection and ingrown hairs in 
the area.  He had grown a small goatee that had alleviated 
the need for shaving, and it was reported that this had 
helped the problem.  The examiner indicated that the chin 
laceration was barely apparent through the veteran's beard.  

During the course of the December 1994 hearing, the veteran 
related that his chin laceration was bumpy and irregular and 
that he would cut it while shaving.  He would also get 
ingrown hairs that would become infected.  He indicated that 
the laceration was unattractive and that he had accordingly 
grown a beard.  He related that the laceration did not ache 
but that if he pushed on it, it was painful.  He related that 
it was more whitish than his normal skin.  

The veteran was examined by VA in August 1998.  The scar on 
his chin was on the underside of the chin.  It was about 1/2-
centimeter wide.  It was stated that the skin of the scar was 
the same color as the surrounding skin.  It was indicated 
that the scar was nontender and was nonadherent to the 
underlying tissues.  The scar had a smooth texture.  It was 
stated that there was no evidence of ulceration, depression 
or elevation of the scar, and there was no evidence of 
underlying tissue loss, edema or keloid formation.  The scar 
was surrounded by the hair growth from the beard.  

Color photographs of the scar on the veteran's chin were 
taken and were included with the claims file.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

A 10 percent evaluation is warranted for a moderately 
disfiguring scar of the head, face or neck.  A 30 percent 
evaluation requires that such a scar be severely disfiguring, 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent, or the 30 percent evaluation may be increased 
to 50 percent, if there is marked discoloration, color 
contrast, or the like, in addition to tissue loss and 
cicatrization.  38 C.F.R. Part 4, Code 7800.  

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration or which 
are tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Codes 7803, 7804.  Scars may also be evaluated on the 
basis of any related limitation of function of the body part 
that they affect.  38 C.F.R. Part 4, Code 7805.  

The Board notes that in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims indicated that there was a distinction 
between a veteran's initial dissatisfaction with the initial 
rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected 
condition.  The Court noted that the distinction might be 
important in terms of, among other things, determining that 
the evidence that could be used to decide whether the 
original rating on appeal was erroneous.  The Court indicated 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("[w]here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  

When the veteran in this case was examined by VA in August 
1998, it was indicated that the chin scar was nontender and 
was not adherent to the underlying tissues.  The scar had a 
smooth texture.  It was stated that there was no evidence of 
ulceration, depression or elevation of the scar.  Moreover, 
there was no evidence of underlying tissue loss, edema or 
keloid formation.  It was indicated that the scar was 
surrounded by the hair growth from the veteran's beard.  The 
color photographs of the chin scar have been reviewed by the 
Board and reflect that although the area of the scar is 
somewhat lighter than the surrounding skin, the color 
contrast is not marked.  The evidence does not establish that 
the chin scar has resulted in more than moderate 
disfigurement and, as such, would not warrant entitlement to 
an evaluation in excess of 10 percent under the provisions of 
Diagnostic Code 7800.  There is also no indication that the 
scar has resulted in any significant limitation of function 
of the affected part.  Thus, an increased rating would not be 
warranted under the provisions of Diagnostic Code 7805.  
Under the circumstances, the Board is unable to conclude that 
an evaluation in excess of 10 percent is warranted for the 
veteran's chin scar under any of the applicable rating 
schedule provisions.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for an increased rating for the 
chin scar; however, the Board does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for bilateral hearing loss is denied.  

An increased evaluation for a chin scar is denied.  


REMAND

With regard to the veteran's claim for service connection for 
a disability manifested by chest pain, his service medical 
records reflect that he complained of chest pain in May 1992.  
On examination, the heart was reported to have a regular rate 
and rhythm.  An electrocardiogram showed marked sinus 
bradycardia with occasional pre-atrial complexes and early 
repolarization.  The electrocardiogram was considered to be 
abnormal.  In June 1992, the veteran was afforded a treadmill 
test that was reported to be a negative study.  An 
electrocardiogram in October 1993 showed sinus bradycardia 
and was reported to be otherwise normal.  

When the veteran was afforded a VA general medical 
examination in March 1994, a blood pressure reading of 120/90 
was recorded.  It was indicated that the heart was normal.  
However, an electrocardiogram or chest X-ray study was not 
conducted.  

During the December 1994 hearing, the veteran related that he 
continued to experience chest pain but not as often as he had 
during service.  He related that he had been under a 
considerable amount of stress during service and felt that 
the chest pain may have been related to the stress.  He 
stated that he had not seen a cardiologist after his 
separation from service.  

In view of the abnormal electrocardiogram recorded during 
service, together with the veteran's complaints of chest pain 
during and after service, and the lack of an 
electrocardiogram or chest X-ray study during the March 1994 
VA general medical examination, the Board believes that 
additional medical information would be desirable with regard 
to the veteran's claim for service connection for a 
disability manifested by chest pain.  

With regard to the veteran's claim for an increased rating 
for his right clavicle fracture residuals, the veteran's 
service medical records reflect that he sustained the 
fracture in a motorcycle accident in 1989.  In 1990, he 
underwent an open reduction and internal fixation of the 
right clavicle.  

When the veteran was afforded a VA general medical 
examination in March 1994, it was reported that he had 
sustained a comminuted fracture of the distal clavicle on the 
right.  The veteran reported chronic pain with use of the 
right shoulder and some pain at rest in the sternoclavicular 
joint on the right.  On physical examination, various 
findings were recorded, including a 1/2-inch droop of the right 
shoulder, mild wasting of the right deltoid, and a 4-inch 
scar over the right clavicle.  It was indicated that there 
was full external rotation and full internal rotation, 
although abduction gave him pain with the last 10 degrees or 
so.  

During the December 1994 hearing, the veteran related that 
his whole shoulder hurt because of the fracture and the 
impingement syndrome.  He related that his shoulder began 
being painful when he elevated it to 90 degrees.  He said 
that he was a carpenter and could not lift weights to the 
same degree with his right arm.  He indicated that he could 
not hammer over his head.  He related that he was able to 
work over his head for a short amount of time but that his 
shoulder then became painful and he became fatigued.  

The veteran was afforded a VA orthopedic examination in 
August 1998.  The examiner indicated that there were no 
medical records available for review.  It was indicated that 
he had much difficulty doing overhead work and that he would 
get fatigued in both shoulders, but mostly in the right 
shoulder.  It was indicated that the muscles would weaken and 
give way.  He also reported periodic soreness in the 
shoulder.  On physical examination, there was a large about 
8-inch surgical scar over the right shoulder that was well 
healed.  It was reported that he had no tenderness along 
palpation of the clavicle and had no tenderness in the 
shoulder joint.  It was stated that he had a full range of 
motion of the right shoulder.  It was indicated that there 
was some residual muscle fatigue by history; however, the 
extent of any muscle damage was not described.  Under the 
circumstances, the Board believes that additional medical 
information would be desirable regarding the veteran's claim 
for an increased rating for his right clavicle fracture 
residuals.  

In view of the above discussion, the case is REMANDED to the 
regional office for the following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The veteran should be afforded a 
special cardiovascular examination in 
order to determine the nature and extent 
of any cardiovascular disability found to 
be present.  All indicated special 
studies, including an electrocardiogram 
and chest X-ray, should be conducted, and 
all manifestations of current disability 
should be described in detail.  The 
claims file is to be made available to 
the examiner for review prior to 
conducting the examination.  

3.  The veteran should also be afforded 
an examination by an appropriate 
specialist in order to determine the 
current severity of his right clavicle 
fracture residuals.  All indicated 
studies with regard to that examination 
should be conducted, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should describe the extent of 
any muscle damage resulting from the 
right clavicle fracture.  The examiner 
should identify the limitation of 
activity imposed by the right clavicle 
fracture residuals, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the right 
clavicle fracture residuals significantly 
limits functional ability during flare-
ups or with extended use.  Voyles v. 
Brown, 5 Vet. App. 451, 453 (1993).  It 
should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  The examiner should also 
indicate whether the affected joint 
exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiner for review prior to 
conducting the examination.  

4.  The regional office should then 
review the veteran's claims for service 
connection for a disability manifested by 
chest pain and for an evaluation in 
excess of 20 percent for the right 
clavicle fracture residuals.  If the 
determination regarding either of these 
issues remains adverse to the veteran, he 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issues on 
appeal pending completion of the requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals








